Exhibit 3 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, each of the undersigned Reporting Persons hereby agrees to the joint filing, along with all other such Reporting Persons, on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to shares of Class A Common Stock, $0.01 par value per share, of Orient-Express Hotels Ltd., and that this Agreement be included as an Exhibit to such joint filing.This Agreement may be executed in any number of counterparts, all of which taken together shall constitute one and the same instrument. IN WITNESS WHEREOF, each of the undersigned hereby executes this Agreement as of this 13th day of February, 2008. D. E. SHAW VALENCE PORTFOLIOS, L.L.C. By: D. E. SHAW & CO., L.P., as Managing Member By: /s/Rochelle Elias Name:Rochelle Elias Title:Chief Compliance Officer D. E. SHAW OCULUS PORTFOLIOS, L.L.C. By: D. E. SHAW & CO., L.L.C., as Managing Member By: /s/Rochelle Elias Name:Rochelle Elias Title:Chief Compliance Officer D. E. SHAW & CO., L.L.C. By: /s/Rochelle Elias Name:Rochelle Elias Title:Chief Compliance Officer D. E. SHAW & CO., L.P. By: /s/Rochelle Elias Name:Rochelle Elias Title:Chief Compliance Officer DAVID E. SHAW By: /s/Rochelle Elias Name:Rochelle Elias Title:Attorney-in-Fact for David E. Shaw
